USCA4 Appeal: 20-2243       Doc: 50           Filed: 04/19/2022    Pg: 1 of 1



                                                                            FILED: April 19, 2022

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE FOURTH CIRCUIT


                                                 No. 20-2243


        MELISSA B. KNIBBS, as Personal Representative of the Estate of Michael Scott
        Knibbs,

                     Plaintiff – Appellant,

        v.

        ANTHONY MOMPHARD, JR., Individually and in his official capacity as a
        Deputy Sheriff of the Macon County Sheriff's Department; ROBERT HOLLAND,
        in his Official capacity as the Sheriff of Macon County; WESTERN SURETY
        COMPANY, a South Dakota Corporation; THE OHIO CASUALTY INSURANCE
        COMPANY, a New Hampshire Corporation,

                     Defendants – Appellees.



                                                  ORDER


               The Court amends its opinion filed on March 30, 2022, as follows:

               On page 32, thirteen lines down, the period after “denied” is deleted, and a period

        is added after “cert.”


                                                           For the Court – By Direction

                                                           /s/ Patricia S. Connor, Clerk